DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, corresponding to claims 35-41 and 46-54, and Species I, corresponding to Fig. 18, in the reply filed on November 24, 2021 is acknowledged.  The traversal is on the grounds that claim 35 now recites the unifying technical feature of “the outer shell comprises a hard outer layer”.  Furthermore the traversal is on the grounds that the prior art of Finiel (US 2012/0047635) does not teach “a hard outer layer” but rather only discloses an elastically deformable shell that cannot provide sliding during an impact that meaningfully protects the wearer against a tangential component of the impact as recited by the claimed invention.  
This is not found persuasive because of the following reasons.  Finiel teaches an outer shell (12) that forms an outer layer.  Examiner notes that the term “hard”, as used by Applicant in the claims to refer to the outer layer of the outer shell, is a relative term that is not explicitly defined in Applicant’s application as originally filed with respect to what constitutes “hard”.  The outer shell of Finiel has at least some degree of hardness to it and/or is considered “hard” compared to some other softer material.  That said, Applicant further argues that Finiel teaches “an elastically deformable shell” instead of the hard outer layer of the claimed invention.  However, Finiel discloses at [0015] that the outer shell can be made from a thermoplastic polymer material such as polycarbonate, acrylonitrile butadiene styrene (ABS), or polyvinyl chloride (PVC) which 
Applicant also argues that claim 35, as amended, now recites the unifying technical feature of “the outer shell comprises a hard outer layer”.  However, the limitation does not constitute a special technical feature, as it does not make a contribution over the prior art of Finiel as described above.
Therefore, for at least the above reasons, the requirement is still deemed proper and is therefore made FINAL.
Status of the Claims
As directed by the amendment received on November 24, 2021, claim 35 has been amended.  Claims 1-34 were previously canceled.  Accordingly, claims 35-54 are currently pending in this application with claims 42-45 being withdrawn from consideration.  An action on the merits follows.
Specification – Disclosure
The use of the term VELCRO®, and PORONTM, and TEFLONTM which are trade names or a marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.

Claim Objections
Claim 36 is objected to because at line 3, “the two shell segments” should instead read “the at least two shell segments”.  
Claim 50 is objected to because at line 1, “adjacent shell segments” should instead read “adjacent shell segments of the plurality of shell segments”.
Claim 51 is objected to because at lines 1-2, “at least two adjacent shell segments” should instead read “at least two adjacent shell segments of the plurality of shell segments”.
Claim 54 is objected to because of the following informalities:
at line 1, “at least one shell segment” should instead read “at least one shell segment of the plurality of shell segments”; and
at line 4, “the shell connectors” should instead read “the at least one shell connector”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 36-41, 46-49, and 51-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Examiner initially notes that Applicant uses extensively used the word “optionally” in combination with other optional or alternative language throughout the claims.  Use of the word “optionally” is not prohibited from use in claim language, however in the context of the present claims, the extent of many different optional clauses renders the claims as a whole unclear.  It is suggested that these optional clauses be described in a more clear form to improve the clarity of what is sought to be claimed.  For example, a list of alternatives separated by “or” may be clearer that the use of the term “optionally”.
Claim 36 recites the limitation of “at least two shell segments” at line 1.  It is unclear if these at least two shell segments are selected from at least two of the previously introduced plurality of shell segments of the inner shell or refer to some other shell segment structure being introduced for the first time in the claim.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  If meant to refer back to the plurality of shell segments, it is suggested that the limitation instead read “at least two shell segments of the plurality of shell segments”.  For the purposes of examination, the limitation will be interpreted according to the suggested language above.
Claims 37-40 are similarly rejected for being dependent on a rejected claim.
Claim 41 recites the limitation “the shell segments” at line 4.  It is unclear if this limitation is meant to refer back to the previously recited “plurality of shell segments” or “the at least two shell segments”.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  It is suggested that the limitation instead read “the at least two shell segments”.  For the purposes of examination, the limitation will be interpreted according to the suggested language above.
Claim 46 recites the limitation “comprising front and rear shell segments” at line 1.  It is unclear if these front and rear shell segments are segments of the inner shell (i.e., of the plurality of shell segments), the outer shell, or some other additional segments.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  If meant to be part of the inner shell, it is suggested that the limitation instead read “the plurality of shell segments comprising front and rear shell segments”.  For the purposes of examination, the limitation will be interpreted according to the suggested language above.
Claim 47 refers back to claim 46 and further recites “wherein a distal edge of the protruding portion is arced, or wherein a distal edge of the protruding portion is flat.”  That said, due to the use of the word “optionally”, claim 46 does not necessarily require “a protruding portion” since the protruding portion is merely part of an optional limitation.  If the subject matter of claim 47 only further limits the optional limitations of claim 46, then the subject matter of claim 47 is further deemed optional, as it is only directed to optional language in the claim from which it depends.  Therefore, regarding claim 47, the structure of “a protruding portion” has not been positively recited with respect to 
Claim 48 recites the limitation “the helmet further comprising left and right side shell segments” at lines 4-5.  It is unclear if these left and right shell segments are segments of the inner shell (i.e., of the plurality of shell segments), the outer shell, or some other additional segments.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  If meant to be part of the inner shell, it is suggested that the limitation instead read “the plurality of shell segments comprising left and right side shell segments”.  For the purposes of examination, the limitation will be interpreted according to the suggested language above.
Claim 48 further recites “wherein the front shell segment is an elongate shell segment […] and the rear shell segment is arranged to cover rear, left and right portions of the wearer’s head and optionally the crown of the wearer’s head, or the helmet further comprising […]” (emphasis added).  It is unclear if the “or” statement at the end of the claim is meant to be part of the optional limitation or if the “or” statement is meant 
Claim 49 recites the limitation “further comprising a central shell segment” at lines 1-2.  It is unclear if the central shell segment is a segment of the inner shell (i.e., of the plurality of shell segments), the outer shell, or some other additional segment.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  If meant to be part of the inner shell, it is suggested that the limitation instead read “the plurality of shell segments further comprising a central shell segment”.  For the purposes of examination, the limitation will be interpreted according to the suggested language above.
Claim 51 recites the limitation “wherein at least two adjacent shell segments are not connected to each other” at lines 1-2.  It is unclear how adjacent shell segments can be not connected, as all shell segments and components of the helmet are connected indirectly, if not directly, via intermediate structures to form the overall helmet structure of the invention.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  If meant to describe indirect connection, it is suggested that the limitation instead read “wherein at least two adjacent shell segments are not directly connected to each other.  For the purposes of 
Claim 52 recites the limitation “a separation between adjacent shell segments is smaller than the shell segments” at lines 1-2.  It is unclear how a separation can smaller than the shell segments.  For example, assuming that the separation is a separation distance, the separation could be smaller than one or more dimensions or measures of a shell segment (i.e., length, width, thickness, volume, etc.).  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  If intended, it is suggested that the term “separation” instead read “separation distance” and that the limitation of “smaller than […]” clearly state to which dimension or measure of said shell segments the separation is being compared.  For the purposes of examination, the limitation will be interpreted as best as can be understood when applying prior art.
Claim 53 recites the limitation “a separation between adjacent shells segments is smaller than the thickness of the shell segments” at lines 2-3.  It is unclear how a separation can smaller than the shell segments.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  If intended, it is suggested that the term “separation” instead read “separation distance”.
An effort have been made to identify all indefinite language with the pending claims.  However, Examiner notes the above listing of 35 U.S.C. § 112 rejections may not be conclusive and Applicant is required to review every claim for compliance to 35 U.S.C. § 112(b) so as to facilitate a clear understanding of the claimed invention and proper application of the prior art.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 47 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 47 refers back to claim 46 and further recites “wherein a distal edge of the protruding portion is arced, or wherein a distal edge of the protruding portion is flat.”  That said, due to the use of the word “optionally”, claim 46 does not necessarily require “a protruding portion” since the protruding portion is merely part of an optional limitation.  If the subject matter of claim 47 only further limits the optional limitations of claim 46, then the subject matter of claim 47 is further deemed optional, as it is only directed to optional language in the claim from which it depends.  Therefore, the limitation of claim 47 does not further limit claim 46, as it only attempt to limit something that is optional.  For example, claim 47 does not further limit claim 46 when the option of not requiring the optional language of claim 46 is taken.  Correction is required.  It is suggested that claim 47 instead recite “The helmet of claim 46, wherein one of the front shell segment 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 35 and 46-54 (claims 46-49 and 51-53, as best can be understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0047635 to Finiel et al. (hereinafter, “Finiel”).
Regarding claim 35, Finiel teaches a helmet (Figs. 1-3; Abstract) comprising: an outer shell (12); an inner shell lining an inner surface of the outer shell and formed from an energy absorbing material configured to protect against a radial component of an impact to the wearer's head (Figs. 1-3; foam dampening elements (13) line inner surface of outer shell (12) and are capable of protecting against radial component of an impact to a wearer’s head; [0013]-[0015]); and a low friction sliding interface between the inner shell and the outer shell configured to facilitate sliding of the inner shell relative to the outer shell in response to an impact to the wearer's head to protect against a tangential component of the impact (silicone coating is positioned between damping elements (13) and outer shell (12) and is capable of facilitating sliding therebetween; [0021]); wherein the inner shell comprises a plurality of shell segments each shell segment being configured to slide relative to the outer shell at the sliding interface and each shell segment being configured to slide independently of each other shell segment (Figs. 1-3; plurality of damping elements are capable of sliding relative to outer shell independently from one another; [0021]), and the outer shell comprises a hard outer layer (Examiner notes that “hard” is a relative term that is not explicitly defined by Applicant; outer shell (12) has at least some degree of hardness; the outer shell of Finiel is be formed of polycarbonate, acrylonitrile butadiene styrene (ABS), or polyvinyl chloride (PVC) which Applicant discloses as acceptable materials for forming the hard outer shell of Applicant’s invention; See Finiel [0015] and Applicant’s specification, page 7, lines 21-25).
Regarding claim 46, Finiel further teaches front and rear shell segments arranged to cover front and rear parts of the wearer's head respectively (See annotated Fig. 1 of Finiel below; front and rear dampening elements (13) are configured to cover front and rear parts of the wearer’s head, respectively), optionally wherein one of the front shell segment or rear shell segment comprises a protruding portion configured to protrude into a cut-out portion of the other of the front shell segment and the rear shell segment, optionally wherein the protruding portion is surrounded on opposing sides by lateral portions of the one of the front shell segment or rear shell segment comprising the protruding portion wherein the protruding portion and the lateral portions are separated by respective gaps in the one of the front shell segment or rear shell segment comprising the protruding portion (giving importance to the term “optionally” in the claim, the associated claim limitations do not necessarily need to be present to meet the requirements of the claim; therefore, the prior art meets the limitations of the claim).

    PNG
    media_image1.png
    381
    670
    media_image1.png
    Greyscale

Annotated Fig. 1 of Finiel
Regarding claim 47, Finiel further teaches wherein a distal edge of the protruding portion is arced, or wherein a distal edge of the protruding portion is flat (the subject matter of claim 47 only further limits an optional limitation of claim 46 (i.e., directed to the “protruding portion”) and is therefore further deemed optional; accordingly, the limitation of claim 47 is not necessarily required, and the claim is met .
Regarding claim 48, Finiel further teaches wherein the front shell segment is an elongate shell segment extending across the front of the helmet from side to side arranged to cover the wearer's forehead and the rear shell segment is arranged to cover rear, left and right portions of the wearer's head and optionally the crown of the wearer's head, or the helmet further comprising left and right side shell segments arranged to cover left and right sides the wearer's head respectively (See annotated Fig. 1 of Finiel above; left and right side dampening elements (13) are configured to cover left and right sides of the wearer’s head, respectively; giving importance to the term “or” in the claim, the prior art meets at least one of the listed alternative limitations and, therefore, meets the limitations of the claim).
Regarding claim 49, Finiel further teaches a central shell segment arranged to cover the crown of the wearer's head (See annotated Fig. 3 of Finiel below; central dampening element is configured to cover the crown of the wearer’s head), optionally wherein one of the front shell segment and the rear shell segment surrounds the central shell segment, and/or wherein the central shell segment is oval (giving importance to the term “optionally” in the claim, the associated claim limitations do not necessarily need to be present to meet the requirements of the claim; therefore, the prior art meets the limitations of the claim).

    PNG
    media_image2.png
    377
    434
    media_image2.png
    Greyscale

Annotated Fig. 3 of Finiel
Regarding claim 50, Finiel further teaches wherein adjacent shell segments have complementary shape (Figs. 1-3; dampening elements have shapes complementary to one another).
Regarding claim 51, Finiel further teaches wherein at least two adjacent shell segments are not connected to each other (See annotated Figs. 1 and 3 of Finiel above; at least left and right side segments are not directly connected to one another), optionally wherein the at least two adjacent shell segments are arranged so as to be separated by a distance less than a limit of relative movement between the adjacent shell segments (giving importance to the term “optionally” in the claim, the associated claim limitations do not necessarily need to be present to meet the requirements of the claim; therefore, the prior art meets the limitations of the claim).
Regarding claim 52, Finiel further teaches wherein the plurality of shell segments are arranged such that a separation between adjacent shell segments is smaller than the shell segments (Figs. 1-3 and 11; a separation distance between adjacent dampening elements, i.e., shell segments, is smaller than the size, e.g., width, of said dampening elements).
Regarding claim 53, Finiel further teaches wherein the plurality of shell segments are arranged such that a separation between adjacent shell segments is smaller than the thickness of the shell segments (Figs. 1-3 and 11; a separation distance between adjacent dampening elements, i.e., shell segments, is smaller than the thickness of said dampening elements).
Regarding claim 54, Finiel further teaches wherein at least one shell segment is connected to the outer shell by a shell connector, the shell connector being configured to allow sliding between the inner and outer shells (outer shell (12) and dampening elements may be connected via fixing means, e.g., Velcro, that allow for sliding between the shell and dampening elements; [0021]-[0022], [0032]), optionally wherein at least one shell connector is provided for each shell segment, and/or wherein the shell connectors are configured to maintain the connection between the inner shell segments and the outer shall during relative sliding in response to an impact (giving importance to the term “optionally” in the claim, the associated claim limitations do not necessarily need to be present to meet the requirements of the claim; therefore, the prior art meets the limitations of the claim).
Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 36-41, as best can be understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Finiel, as applied to claim 35 above.
Regarding claim 36, Finiel teaches all the limitations of claim 35, as set forth above, and further appears to teach wherein at least two shell segments are connected to each other by a connector configured to allow relative movement between the two shell segments (damping elements (13) are connected together, at least in part, via separating elements (18) which are flexible connectors; separating elements (18) are capable of allowing relative movement between elements; [0025]).
It appears to be contemplated by Finiel that the separating elements could be positioned between any of the dampening elements including those of the embodiment of Figs. 1-3, as the same reference numbers are used in Fig. 11.  However, Finiel does not explicitly state that the separating elements are present with the dampening elements of Figs. 1-3 of Finiel.
That said, it would at least have been obvious for one of ordinary skill in the art at the time of filing of the invention to apply the separating elements of Finiel between the dampening plates of the embodiment of Figs. 1-3 of Finiel.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to apply the separating elements of Finiel between the dampening plates of the embodiment of Figs. 1-3 of Finiel to apply flexible connectors that maintain a minimum space between the dampening elements and that can deform
claim 37, Finiel anticipates, or at least renders obvious, all the limitations of claim 35-36, as set forth above, and further teaches wherein the connector is a separate component to the at least two shell segments (Fig. 11; separating element (18) is a separate component from dampening elements; [0024]-[0025]).
Regarding claim 38, Finiel anticipates, or at least renders obvious, all the limitations of claim 35-36, as set forth above, and further teaches wherein the connector is arranged between the at least two shell segments (Fig. 11; separating element (18) is arranged between dampening elements; [0024]-[0025]).
Regarding claim 39, Finiel anticipates, or at least renders obvious, all the limitations of claim 35-36, as set forth above, and further teaches wherein the connector comprises a resilient structure (separating elements are formed from a flexible material that can deform under force and then return to its original state when said force is removed, i.e., resilient; [0024]-[0025]).
Regarding claim 40, Finiel anticipates, or at least renders obvious, all the limitations of claim 35-36 and 39, as set forth above, and further teaches wherein the resilient structure comprises at least one angular portion between the at least two shell segments, an angle of said angular portion being configured to change to allow relative movement between the at least two shell segments (Fig. 11; separating element (18) includes an angular portion forming a v-shaped structure between dampening elements; separating element is configured to maintain a space between dampening elements, wherein said space can decrease as the separating element deforms when the dampening elements move; [0024]-[0025]), or wherein the resilient structure comprises at least one inflected portion between the at least two shell segments, an inflection amount of said angular portion being configured to change to allow relative movement between the at least two shell segments, or wherein the resilient structure comprises at least one loop-like portion between the at least two shell segments, the shape of said loop-like portion being configured to change to allow relative movement between the at least two shell segments, or wherein the resilient structure comprises at least two intersecting parts between the at least two shell segments, an angle at which said at least two intersecting parts intersect being configured to change to allow relative movement between the at least two shell segments or wherein the resilient structure comprises a straight portion between the at least two shell segments, the straight portion being configured to bend to allow relative movement between the at least two shell segments (giving importance to the term “or” in the claim, the prior art meets at least one of the listed alternative limitations and, therefore, meets the limitations of the claim).
Regarding claim 41, Finiel anticipates, or at least renders obvious, all the limitations of claim 35-36, as set forth above, and further teaches wherein the connector includes a layer of material connected at an inner or outer surface of the inner shell to the at least two shell segments and spans a space between the at least two shell segments (Fig. 11; separating element (18) is a flexible connector that includes a portion that extends between inner and outer shells, the separating element further spanning a space between dampening elements), optionally wherein the connector is connected at an outer surface of the inner shell and covers the shell segments to form the low friction sliding interface with the outer shell (giving importance to the term “optionally” in the claim, the associated claim limitations do not necessarily need to be .
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  US 2019/0159542 to Valentino et al.; US 2005/0257312 to Puchalski; and US 2002/0007508 to Grepper et al. are all directed to multi-layered and/or segmented helmet constructions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038. The examiner can normally be reached M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732